Judgment dismissing the complaint reversed on the law and a new trial granted, costs to appellants to abide the event. In our opinion, it was for the jury to say whether the defendant was negligent in not equipping the door to the class room with a check or some other suitable device. Kapper, Tompkins and Davis, JJ., concur; Lazansky, P. J., and Carswell, J., dissent and vote to *990affirm on the ground that there was no proof that the board of education had failed in its duty to plaintiff to keep the building in a reasonably safe condition.